       Case 1:19-cv-09033-JGK Document 35 Filed 12/13/19 Page 1 of 1
                                                                        Three Bryant Park

Dechert
     LLP
                                                                        1095 Avenue of the Americas
                                                                        New York, NY 10036-6797
                                                                        +1 212 698 3500 Main
                                                                        +1 212 698 3599 Fax
                                                                        www dechert.com


                                                                        KATHERINE A. HELM

                                                                       khelm@dechert.com
                                                                       + 1 212 698 3559 Direct
                                                                       +1 212 698 3599 Fax
       December 13, 2019


       BY ECF

       The Honorable John 0. Koeltl
       United States District Court for the Southern District of New York
       Daniel P. Moynihan United States Courthouse
       500 Pearl Street
       New York, NY 10007-1312

       Re: Phyto Tech Corp. dlbla Blue California v. Givaudan SA, 1: 19-cv-09033-JOK
           Request to File Blue Cal's Reply to Oivaudan's Opposition to Phyto Tech Corp.'s Motion
           to Dismiss Givaudan's Counterclaim Under Partial Seal as a Redacted Document

       Dear Judge Koeltl:

               We represent Phyto Tech Corp. d/b/a Blue California ("Blue Cal") in the above-
       referenced action. The parties have previously stipulated to the confidentiality of certain portions
       of the BON LLC Agreement. See D.I. I, Exhibit A. Blue Cal's Reply in Support of Phyto Tech
       Corp.'s Motion to Dismiss Givaudan's Counterclaim will implicate sections of the BON
       Agreement, and accordingly we respectfully request leave to file Blue Cal's Reply in Support of
       Phyto Tech Corp.'s Motion to Dismiss Givaudan's Counterclaim under partial seal as a redacted
       document.

        We thank Your Honor for your consideration.

        Respectfully submitted,
                                                          APPUCATION GRANTED
           Isl Katherine A. Helm
                                                              SO ORDERED
        Katherine A. Helm

        KH

        cc:   All Counsel of Record (by ECF)
                                                       ~n'K4rR~.SD.J.
                                                                  I?-/;/// 1

                                             USDC SONY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC#                            l y_--·-
                                             OA 11:: FILF.D: --- l~.~17::~. -----··     >
